DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 02/09/2021 have been presented under AFCP 2.0 program for examination. In the amendments, claims 1 and 11 are amended to recite, “wherein each CCA detection threshold in the plurality of CCA detection thresholds corresponds to one terminal of a plurality of to-be-scheduled terminals in current data transmission”, the scope of which has been changed by the newly amended features. 
It is noted that the amended features at least in part are still disclosed in the prior art of record, as set forth below. Moreover, since it would require further search and/or consideration because of the changed scope, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the objection to Claims, Applicant’s arguments filed 02/09/2021 (see page 8 of Remarks) have been fully considered in view of the amendments and are persuasive. However, the amendments will not be entered in view of the reasons set forth above.

With regard to the 112(b) to Claims, Applicant’s arguments filed 02/09/2021 (see page 8 of Remarks) have been fully considered in view of the amendments and are persuasive. However, the amendments will not be entered in view of the reasons set forth above.

With regard to the 103 rejections, Applicant’s arguments filed 02/09/2021 (see pages 9-11 of Remarks) have been fully considered in view of the amendments but they are moot at least because the arguments apply to the claim amendments that will NOT be entered.

On page 10 of Remarks, Applicant argued: 
claim 1 as amended recites “obtaining, by a base station, a plurality of clear
channel assessment (CCA) detection thresholds, wherein each CCA detection threshold in the plurality of CCA detection thresholds corresponds to one terminal of a plurality of to-be scheduled terminals in current data transmission” (emphasis added). Applicant notes that the “according to” language previously recited in claim 1 has been clarified, as discussed above. Setting a CCA level for different groups of STAs. as disclosed in Oteri, is simply not equivalent to each CCA detection threshold in the plurality of CCA detection thresholds corresponding to one terminal of a plurality of to-be-scheduled terminals in current data transmission, as claimed.
In response to Applicant’s arguments, Examiner respectfully disagrees.
It is noted that Oteri clearly teaches, each CCA detection threshold in the plurality of CCA detection thresholds corresponds to one terminal of a plurality of to-be scheduled terminals in current data transmission [see, ¶0146, setting different CCA level values for different group of STAs/terminals; note that one STA of one group of STAs is different another STA of another group of STAs, thus leads to each CCA levels corresponds to one of the STAs each from different groups of STAs]. 
Therefore, Applicant’s the above arguments are moot.

On page 10 of Remarks, Applicant argued: 
 In addition to not disclosing or suggest the claim features discussed above, Oteri also
fails to disclose or suggest “wherein the first terminal is a terminal whose priority is highest
among the plurality of to-be-scheduled terminals,” as also recited in claim 1. Although Oteri generally discusses that setting the CCA level to different values for different groups of STAs for a certain interval “may provide differentiated priorities for medium access for the groups of STAs,” this teaching is not equivalent to performing CCA detection using a first CCA detection threshold from the plurality of CCA detection thresholds, where the first CCA detection threshold is a CCA detection threshold corresponding to a first terminal of the plurality of to-be scheduled terminals, and where the first terminal is a terminal whose priority is highest among the plurality of to-be-scheduled terminals, as claimed.
In response to Applicant’s arguments, Examiner respectfully disagrees.
Oteria clearly teaches, a first terminal is a terminal “whose priority is highest”  among a plurality of to-be-scheduled terminals [ ¶0146, setting CCA level to different
values for different groups of STAs to provide differentiated priorities for medium
access; note that there should be a STA (i.e., first terminal) whose priority is higher than
others]. As set forth above, since Oteria teaches, each CCA detection threshold in the plurality of CCA detection thresholds corresponds to one terminal of a plurality of to-be scheduled terminals in current data transmission, Oteri’s the above teachings are equivalent to “performing CCA detection using a first CCA detection threshold from the plurality of CCA detection thresholds, where the first CCA detection threshold is a CCA detection threshold corresponding to a first terminal of the plurality of to-be scheduled terminals, and where the first terminal is a terminal whose priority is highest among the plurality of to-be-scheduled terminals”, as claimed.
Therefore, Applicant’s the above arguments are moot.

On page 11 of Remarks, Applicant argued:
[i]Independent claim 11, as amended, recites apparatus elements similar to those described above with respect to claim 1. As such, claim 11 is patentably distinct over the cited art of record for at least the reasons stated above with regard to claim 1. Similarly, claims 5-10 and 15-20 variously depend from the above-noted independent claims and include all of the features recited therein. Accordingly, claims 5-10 and 15-20 are patentably distinct over the cited art of record for at least those reasons stated above with respect to claims 1 and to the independent claims from which they ultimately depend.
 In response to Applicant’s arguments, the Examiner respectfully disagrees.
Since claim 1 is unpatenable over the prior art of record, as set forth above, claim 11 recites similar features to claim 1 is also unpatentable and patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claim 11 and other dependent claims are unpatentable in view of the reasons set forth in the final rejection.
Therefore, Applicant’s the above arguments are moot.

Although the cited references of record, taken alone or in combination teach, the claimed features presented in the amendments, as set forth above, Examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art, Li et al (US Publication No. 2018/0192442), where a base station determines CCA values for each UE based on a service type or priority of the UE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        




/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469